                Case 2:20-cv-00562-WGC Document 7 Filed 09/01/21 Page 1 of 2




 1                                UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3                                                               Case No.: 2:20-cv-00562-WGC
         EARNEST S. ROWE,
 4                                                                            Order
               Plaintiff
 5                                                                        Re: ECF No. 6
         v.
 6
   KILOLO KIJAKAZI,
 7 Acting Commissioner of
   Social Security Administration,
 8
          Defendant
 9

10            Plaintiff, through counsel, filed this complaint for review of a Social Security Disability

11 (DIB) or Supplemental Security Income (SSI) decision against then Commissioner of Social

12 Security Administration Andrew Saul 1. (ECF No. 1.) The Complaint included a summons to

13 Andrew Saul at the Social Security Administration, 6401 Security Boulevard, 1100 West High

14 Rise, Baltimore, Maryland 21235. (ECF No. 1-2.) The Clerk issued the summons. (ECF No. 3.)

15            On May 29, 2020, Plaintiff filed a return indicating that Andrew Saul was served by

16 sending the summons and complaint by First Class mail, presumably to the address listed on the

17 summons. (ECF No. 4.)

18            On August 31, 2021, Plaintiff filed a Motion for Clerk’s Entry of Default under Federal

19 Rule of Civil Procedure 55(b)(2). (ECF No. 6.)

20            Preliminarily, Plaintiff seeks Clerk’s entry of default, but this is governed by Federal

21 Rule of Civil Procedure 55(b)(1), not 55(b)(2), as Plaintiff’s motion suggests.

22
     1
      Andrew Saul has been succeeded by Acting Commissioner of Social Security Administration
23
     Dr. Kilolo Kijakazi, who is automatically substituted under Federal Rule of Civil Procedure
     25(d).
             Case 2:20-cv-00562-WGC Document 7 Filed 09/01/21 Page 2 of 2




 1         In any event, the Commissioner has not been properly served pursuant to Federal Rule of

 2 Civil Procedure 4(i).

 3         Therefore, Plaintiff’s motion for clerk’s entry of default (ECF No. 6) is DENIED.

 4         Plaintiff has 30 days from the date of this order to file a proof of service indicating

 5 proper service on the Commissioner. A failure to do so will result in dismissal of this action

 6 without prejudice under Federal Rule of Civil Procedure 4(m).

 7 IT IS SO ORDERED.

 8 Dated: September 1, 2021

 9                                                            _________________________________
                                                              William G. Cobb
10                                                            United States Magistrate Judge

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                     2
